       CASE 0:18-cv-01383-JNE-HB Document 23 Filed 10/24/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Caridad Versalles,                                 Civil No. 18-1383 (JNE/HB)

              Plaintiff,

v.                                                 ORDER

Ocwen Loan Servicing, LLC,

              Defendant.


       On October 23, 2018, the parties filed a joint Stipulation of Dismissal with Prejudice

[Dkt. No. 21]. Based on the stipulation, this action is dismissed with prejudice, without

taxation of costs or attorney fees to any party.

       IT IS SO ORDERED.


Dated: October 24, 2018

                                                   s/ Joan N. Ericksen
                                                   JOAN N. ERICKSEN
                                                   United States District Judge
